Opinion by
Winkler, J.
§ 673. County courts have no jurisdiction to enforce liens on lands. If we test this case by the peti'ion, the county court had no jurisdiction, the plaintiff seeking to enforce a lien on real estate. It is claimed in argument that so much of the suit as sought to enforce the lien was abandoned by the plaintiff. If such was in fact done, the record should have shown the fact beyond dispute. The charge of the court was clearly erroneous, but it was not excepted to at the time, nor is it assigned as error.
§ 674. Offer to release judgment as to one ppirty too late, when. The judgment against Mrs. Lacroix is without authority so far as the record discloses. The appellee proposes in this court to release her from the judgment. We are of opinion that this is not a case of remittitur, and that his offer to release comes too late after the costs and expenses of an appeal have been incurred in order to correct the judgment.
Reversed and remanded.